DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 6-13) in the reply filed on 08/15/2022 is acknowledged. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/14/2020 and 10/11/2021 are being considered by the examiner.
The information disclosure statement filed 01/13/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, and 14 of U.S. Patent No. 10,571,369. Although the claims at issue are not identical, they are not patentably distinct from each other.
     Instant claims 6-10 are taught by claim 1 of U.S. Patent No. 10,571,369.
     Instant claim 11 is inherently taught by claim 1 of U.S. Patent No. 10,571,369. Specifically, a user wearing a glove and/or hood can use the device of claim 1 of U.S. Patent No. 10,571,369. Additionally, instant claim 11 is taught by claim 14 of U.S. Patent No. 10,571,369.
     Instant claim 12 is taught by claims 2-3 of U.S. Patent No. 10,571,369.
     Instant claim 13 is taught by claim 9 of U.S. Patent No. 10,571,369.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12: It is unclear how any metal would be absolutely non-compressible (i.e. it appears any metal could be compressed to some degree given enough force). Although it is clear how a metal may be less compressible than other materials, claim 12 remains unclear as it explicitly recites “non-compressible”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vellutato (US 20140013866 A1).Regarding claim 6:Vellutato teaches (FIGS. 2-3) an ergonomic sampler device, comprising:
a top plate (100) including a top surface, a side wall with an inner surface (170) and an outer surface (142), the inner surface being substantially straight and the outer surface being substantially concaved inward (142), a rounded lip (143) between the top surface and the side wall, and a plurality of through bores (116) through the top surface; and a bottom plate (150) including a top surface, a bottom surface, a side surface, and a receiving portion (that of 150 which receives 52) at the top surface of the bottom plate for receiving a dish (52), the top surface of the bottom plate mating with the side wall (wall comprising 170 / 146) of the top plate, the bottom surface comprising a channel (162) terminating at a hole (hole in side surface which 162 communicates with 160) in the side surface, the channel fluidly connecting the plurality of through holes of the top plate with the hole in the side surface of the bottom plate, wherein the top plate is separable from the bottom plate by a user's fingers gripping the rounded lip and lifting the top plate (e.g. [0021])
Regarding claim 7:Vellutato teaches all the limitations of claim 6, as mentioned above.Vellutato also teaches (FIG. 3):
wherein the entirety of the outer surface (142) of the top plate is concaved
Regarding claim 8:Vellutato teaches all the limitations of claim 6, as mentioned above.Vellutato also teaches (FIG. 3):
wherein the side wall has a sharp lip (bottom left of 100, just left of 146) opposite the rounded lip
Regarding claim 9:Vellutato teaches all the limitations of claim 8, as mentioned above.Vellutato also teaches (FIG. 3):
wherein the outer surface terminates (142) at the rounded (143) and sharp (bottom left of 100, just left of 146) lips, respectively
Regarding claim 10:Vellutato teaches all the limitations of claim 9, as mentioned above.Vellutato also appears to teach (FIGS. 2-3):
wherein a diameter of the rounded (143) lip and a diameter of the sharp (bottom left of 100, just left of 146) lip are the same ([0028], claim 10)
Regarding claim 11:Vellutato teaches all the limitations of claim 6, as mentioned above.Vellutato also teaches:
wherein the top plate is configured for use by a user wearing a glove and/or hood ([0013], [0027])
Regarding claim 12, as best understood (see 112 rejection above):Vellutato teaches all the limitations of claim 6, as mentioned above.Vellutato also teaches:
wherein the top plate is metal and non-compressible ([0029], claims 6-7)
Regarding claim 13:Vellutato teaches all the limitations of claim 6, as mentioned above.Vellutato also teaches:
wherein the rounded lip extends outwardly beyond the outer surface of the side wall ([0027])
Examiner’s Comment
The instant application currently has an effective filing date of 01/13/2020; however, it is noted that applicant has attempted to claim priority to application 13/547,895. In the spirit of compact prosecution, the examiner provides the following list of references, one or more of which which would likely be used if priority to 13/547,895 is successfully claimed.
     AAPA (Applicant Admitted Prior Art - i.e. instant FIGS. 1a and 1b). See “Examiner’s Clarification Figure A” below.

    PNG
    media_image1.png
    425
    820
    media_image1.png
    Greyscale

Examiner’s Clarification Figure A
     Magavi et al. (US 20130019725 A1) - [0042].
     Lee et al. (US 20110275955 A1) - FIGS. 10 and 12, 1110.
     Guedon (US 20100154569 A1) - FIG. 1, 64.
     Kwon et al. (KR 20100015037 A) - FIG. 4.
     Pink (US 20090190991 A1) - FIG. 1, 34.
     Trakumas et al. (US 20070044577 A1) - FIGS. 1-3.
     Kane (US 6358730 B1) - FIGS. 2, 4, 9, and 12-13.
     Weber (US 20010054621 A1) - FIGS. 1 and 3.
     Smyczek et al. (US 4908319 A) - FIG. 6.
     Kereluk et al. (US 3684660 A) - FIGS. 1-2.
     Henderson (US 3055808 A) - FIG. 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2855